               Case 18-14312-JKO           Doc 93    Filed 07/15/19    Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division
                                  www.flsb.uscourts.gov

In Re:                                                Case No. 18-14312-JKO
                                                      Chapter 11
MICHAEL PATRICK SMITH,

            Debtor.
_______________________________/

    DEBTOR’S MOTION TO ADMINISTRATIVELY CLOSE BANKRUPTCY CASE

         Debtor in Possession MICHAEL PATRICK SMITH (the “Debtor”), by and through

undersigned counsel, pursuant to 11 U.S.C. § 350(a) and the Court’s Order Confirming Debtor’s

Plan of Reorganization (the “Confirmation Order”) [ECF 90], requests that the Court enter an

order administratively closing this bankruptcy proceeding, without prejudice to the Debtor filing

a motion to reopen this bankruptcy proceeding upon the satisfaction of all payments required under

the Debtor’s Plan of Reorganization (the “Plan”) [DE 48], and seeking the entry of an Order of

Discharge at that time, and in support thereof, states as follows:

         1.    The Plan was filed on January 9, 2019 and confirmed on June 14, 2019, pursuant

to the Confirmation Order.

         2.    The Plan provides for, inter alia, monthly payments to the Debtor’s secured

creditor, commencing on the dates set forth in the Plan, as well as payments to the Debtor’s various

unsecured creditors (classified as Class 2 creditors), commencing the 1st of the month after the

Effective Date (as defined in the Plan).

         3.    Pursuant to 11 U.S.C. § 1141(d) (5) (A) and the Confirmation Order, the Debtor

cannot receive a discharge until all plan payments are completed (unless after notice and a hearing,

the court orders otherwise for cause).
               Case 18-14312-JKO         Doc 93      Filed 07/15/19    Page 2 of 5




       4.      However, pursuant to 11 U.S.C. § 350(a) and the Confirmation Order, the Debtor

may request that the Court administratively close this bankruptcy proceeding prior to the entry of

an Order of Discharge and may seek to reopen the case once all plan payments are completed. See

¶ 21 of the Confirmation Order.

       5.      The Debtor will file all required Post-Confirmation Quarterly Operating Reports.

       6.      Furthermore, the Debtor certifies that all outstanding quarterly United States

Trustee Fees have been paid or will be paid prior to the hearing on this Motion.

       7.      The Debtor requests that the Court enter an Order in the form set forth in the

attached Exhibit “A”.

       WHEREFORE, the Debtor respectfully requests the Court enter an order administratively

closing this bankruptcy proceeding prior to the entry of an Order of Discharge, in the form set

forth in Exhibit “A”, and for such other and further relief as the Court deems just and proper.

       I HEREBY CERTIFY that a true and correct copy of the foregoing will be furnished to all

creditors and interested parties with the Notice of Hearing on this Motion.

       Date: July 15, 2019

                                                      Furr Cohen, P.A.
                                                      Attorneys for Debtor
                                                      2255 Glades Road, Suite 301E
                                                      Boca Raton, FL 33431
                                                      (561) 395-0500/(561)338-7532-fax

                                                      By /s/Aaron A. Wernick
                                                        Aaron A. Wernick
                                                        Florida Bar No. 14059
                                                        E-mail: awernick@furrcohen.com




                                                 2
               Case 18-14312-JKO          Doc 93      Filed 07/15/19    Page 3 of 5




                                     EXHIBIT A
                                   Proposed Order




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division
                                   www.flsb.uscourts.gov

In Re:                                                Case No. 18-14312-JKO
                                               Chapter 11
MICHAEL PATRICK SMITH,

            Debtor.
_______________________________/

                     ORDER GRANTING DEBTOR’S MOTION TO
                   ADMINISTRATIVELY CLOSE BANKRUPTCY CASE

         THIS MATTER came before the Court on ______________, 2019 at _______ _m upon

Debtor LLOYD L. TAYLOR’S (the “Debtor”) Motion To Administratively Close Bankruptcy

Case (the “Motion”) [ECF____], and the Court, hearing proffers of counsel, noting that the Debtor

has filed all required operating reports and that all United States Trustee quarterly fees through the

2nd quarter of 2019 have been paid pursuant to 28 U.S.C. § 1930, that United States Trustee

quarterly fees for the 3rd quarter of 2019 will be paid by the Debtor when due, and being otherwise

fully advised in the premises, it is hereby

         ORDERED and ADJUDGED as follows:

         1.    The Motion is GRANTED as provided herein.



                                                  3
                Case 18-14312-JKO         Doc 93      Filed 07/15/19     Page 4 of 5




        2.      This bankruptcy case shall be closed upon entry of this Order, without prejudice to

the Debtor filing a motion to reopen this bankruptcy case upon the satisfaction of all payments

required under the Debtor’s Plan of Reorganization (the “Plan”) [ECF 48] and seeking the entry

of an Order of Discharge at that time.

        3.      During the time that this bankruptcy case is temporarily closed, the provisions of

this Court’s Order Confirming Debtor’s Plan of Reorganization, dated June 14, 2019 [ECF 90]

(the “Confirmation Order”) shall remain in effect as long as the Debtor continues to be in

compliance with the Plan and the Confirmation Order, and as long as the Debtor timely makes all

plan payments.

        4.      If and when the Debtor or any other party in interest chooses to file a motion to

reopen this bankruptcy case, any Clerk of Court fees associated with the filing of the motion to

reopen shall be waived. The motion to reopen shall be served upon all creditors, the United States

Trustee, and parties in interest.

                5. Upon the re-opening of this bankruptcy case, and if all plan payments have been

made, the Debtor shall promptly file a Final Report of Estate and Motion for Final Decree Closing

Case on the Court-approved local form in effect at that time. The Court may then grant the Debtor

a discharge, pursuant to 11 U.S.C. § 1141(d) (5), if all other conditions are satisfied.

                6.   The entry of this Order is also without prejudice to any creditor, the United

States Trustee, or other party in interest in filing a motion to reopen this case to enforce the terms

of the Plan, the Confirmation Order, or for other appropriate relief, pursuant to Bankruptcy Rule

5010.

                7. The Post-Confirmation Status Conference, set for August 7, 2019 at 10:30 a.m.

pursuant to the Confirmation Order, is hereby CANCELLED.



                                                  4
                Case 18-14312-JKO           Doc 93       Filed 07/15/19     Page 5 of 5




                8. The Court retains jurisdiction over this matter to enter such further relief as

necessary to enforce this order.

                                                   ###

Submitted by:
Aaron A. Wernick, Esq.
Furr & Cohen, P.A.
2255 Glades Road, Suite 301E
Boca Raton, FL 33431
(561) 395-0500 (telephone)
awernick@furrcohen.com

Aaron A. Wernick, Esq. is directed to furnish a conformed copy of this order to all appropriate parties
immediately upon receipt of same and file a certificate of service with the court.




                                                    5
